Exhibit 10.27

 

Security Agreement

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of this 5th day of August,
2005, is made by DPAC TECHNOLOGIES CORP. (the “Grantor”), with an address at
7321 Lincoln Way, Garden Grove, California 92841, in favor of DEVELOPMENT
CAPITAL VENTURES, LP (the “Lender”), with an address at 4443 Brookfield
Corporate Drive, Suite 110, Chantilly, Virginia 20151.

 

Under the terms hereof, the Lender desires to obtain and the Grantor desires to
grant the Lender security for all of the Obligations (as hereinafter defined).

 

NOW, THEREFORE, the Grantor and the Lender, intending to be legally bound,
hereby agree as follows:

 

1.  Definitions.

 

(a)  “Collateral” shall include all personal property of the Grantor, including
the following, all whether now owned or hereafter acquired or arising and
wherever located:  (i) accounts (including health-care-insurance receivables and
credit card receivables); (ii) securities entitlements, securities accounts,
commodity accounts, commodity contracts and investment property; (iii) deposit
accounts; (iv) instruments (including promissory notes); (v) documents
(including warehouse receipts); (vi) chattel paper (including electronic chattel
paper and tangible chattel paper); (vii) inventory, including raw materials,
work in process, or materials used or consumed in Grantor’s business, items held
for sale or lease or furnished or to be furnished under contracts of service,
sale or lease, goods that are returned, reclaimed or repossessed; (viii) goods
of every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products;
(ix) equipment, including machinery, vehicles and furniture; (x) fixtures; (xi)
agricultural liens; (xii) as-extracted collateral; (xiii) commercial tort
claims, if any, described on Exhibit “A” hereto; (xiv) letter of credit rights;
(xv) general intangibles, of every kind and description, including payment
intangibles, software, computer information, source codes, object codes, records
and data, all existing and future customer lists, choses in action, claims
(including claims for indemnification or breach of warranty), books, records,
patents and patent applications, copyrights, trademarks, tradenames,
tradestyles, trademark applications, goodwill, blueprints, drawings, designs and
plans, trade secrets, contracts, licenses (including the licenses and other
intangibles granted to Lender pursuant to a License Agreement dated the date
hereof between Grantor and Lender in favor of Lender), license agreements,
formulae, tax and any other types of refunds, returned and unearned insurance
premiums, rights and claims under insurance policies; (xvi) all supporting
obligations of all of the foregoing property; (xvii) all property of the Grantor
now or hereafter in the Lender’s possession or in transit to or from, or under
the custody or control of, the Lender or any affiliate thereof; (xviii) all cash
and cash equivalents thereof; and (xix) all cash and noncash proceeds (including
insurance proceeds) of all of the foregoing property, all products thereof and
all additions and accessions thereto, substitutions therefor and replacements
thereof.  The Collateral shall also include any and all other tangible or
intangible property that is described as being part of the Collateral pursuant
to one or more Riders to Security Agreement that may be attached hereto or
delivered in connection herewith, including the Rider to Security Agreement -
Copyrights, the Rider to Security Agreement - Patents, the Rider to Security
Agreement - Trademarks and the Rider to Security Agreement - Cash Collateral
Account.

 

(b)  “Obligations” shall include all loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Grantor to the Lender or to any
other direct or indirect subsidiary of Lender, of any kind or nature, present or
future (including any interest accruing thereon after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Grantor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by

 

--------------------------------------------------------------------------------


 

reason of any foreign currency transaction, forward, option or other similar
transaction providing for the purchase of one currency in exchange for the sale
of another currency, or in any other manner, (vii) arising out of overdrafts on
deposit or other accounts or out of electronic funds transfers (whether by wire
transfer or through automated clearing houses or otherwise) or out of the return
unpaid of, or other failure of the Lender to receive final payment for, any
check, item, instrument, payment order or other deposit or credit to a deposit
or other account, or out of the Lender’s non-receipt of or inability to collect
funds or otherwise not being made whole in connection with depository or other
similar arrangements; and any amendments, extensions, renewals and increases of
or to any of the foregoing, and all costs and expenses of the Lender incurred in
the documentation, negotiation, modification, enforcement, collection and
otherwise in connection with any of the foregoing, including reasonable
attorneys’ fees and expenses.

 

(c) “UCC” means the Uniform Commercial Code, as adopted and enacted and as in
effect from time to time in the State whose law governs pursuant to the
Section of this Agreement entitled “Governing Law and Jurisdiction.”  Terms used
herein which are defined in the UCC and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the UCC. To the extent the
definition of any category or type of collateral is modified by any amendment,
modification or revision to the UCC, such modified definition will apply
automatically as of the date of such amendment, modification or revision.

 

2.  Grant of Security Interest.  To secure the Obligations, the Grantor, as
debtor, hereby assigns and grants to the Lender, as secured party, a continuing
lien on and security interest in the Collateral.

 

3.  Change in Name or Locations.  The Grantor hereby agrees that if the location
of the Collateral changes from the locations listed on Exhibit “A” hereto and
made part hereof, or if the Grantor changes its name, its type of organization,
its state of organization (if Grantor is a registered organization), its
principal residence (if Grantor is an individual), its chief executive office
(if Grantor is a general partnership or non-registered organization) or
establishes a name in which it may do business that is not listed as a tradename
on Exhibit “A” hereto, the Grantor will immediately notify the Lender in writing
of the additions or changes. 

 

4.  Representations and Warranties.  The Grantor represents, warrants and
covenants to the Lender that: (a) all information, including its type of
organization, jurisdiction of organization, chief executive office, and (for
individuals only) principal residence are as set forth on Exhibit “A” hereto and
are true and correct on the date hereof;  (b) the Grantor has good, marketable
and indefeasible title to the Collateral, has not made any prior sale, pledge,
encumbrance, assignment or other disposition of any of the Collateral, and the
Collateral is free from all encumbrances and rights of setoff of any kind except
the lien in favor of the Lender created by this Agreement;  (c) except as herein
provided, the Grantor will not hereafter without the Lender’s prior written
consent sell, pledge, encumber, assign or otherwise dispose of any of the
Collateral or permit any right of setoff, lien or security interest to exist
thereon except to the Lender; (d) the Grantor will defend the Collateral against
all claims and demands of all persons at any time claiming the same or any
interest therein;  (e) each account and general intangible, if included in the
definition of Collateral, is genuine and enforceable in accordance with its
terms and the Grantor will defend the same against all claims, demands, setoffs
and counterclaims at any time asserted; and (f) at the time any account or
general intangible becomes subject to this Agreement, such account or general
intangible will be a good and valid account representing a bona fide sale of
goods or services by the Grantor and such goods will have been shipped to the
respective account debtors or the services will have been performed for the
respective account debtors, and no such account or general intangible will be
subject to any claim for credit, allowance or adjustment by any account debtor
or any setoff, defense or counterclaim.

 

5.  Grantor’s Covenants.  The Grantor covenants that it shall:

 

(a)  from time to time and at all reasonable times allow the Lender, by or
through any of its officers, agents, attorneys, or accountants, to examine or
inspect the Collateral, and obtain valuations and audits of the Collateral, at
the Grantor’s expense, wherever located.  The Grantor shall do, obtain, make,
execute and deliver all such additional and further acts, things, deeds,
assurances and instruments as the Lender may require to vest in and assure to
the Lender its rights hereunder and in or to the Collateral, and the proceeds
thereof, including waivers from landlords, warehousemen and mortgagees.  The
Grantor agrees that the Lender has the right to notify (on invoices or
otherwise) account debtors and other obligors or payors on any Collateral of its
assignment to the Lender, and that all payments thereon should be made directly
to the Lender, and that the Lender has full power and authority to collect,
compromise, endorse, sell or otherwise deal with the Collateral in its own name
or that of the Grantor at any time upon an Event of Default;

 

2

--------------------------------------------------------------------------------


 

(b)  keep the Collateral in good order and repair at all times and immediately
notify the Lender of any event causing a material loss or decline in value of
the Collateral, whether or not covered by insurance, and the amount of such loss
or depreciation;

 

(c)  only use or permit the Collateral to be used in accordance with all
applicable federal, state, county and municipal laws and regulations; and

 

(d)  have and maintain insurance at all times with respect to all Collateral
against risks of fire (including so-called extended coverage), theft, sprinkler
leakage, and other risks (including risk of flood if any Collateral is
maintained at a location in a flood hazard zone) as the Lender may require, in
such form, in such amount, for such period and written by such companies as may
be satisfactory to the Lender in its sole discretion.  Each such casualty
insurance policy shall contain a standard Lender’s Loss Payable Clause issued in
favor of the Lender under which all losses thereunder shall be paid to the
Lender as the Lender’s interests may appear.  Such policies shall expressly
provide that the requisite insurance cannot be altered or canceled without at
least thirty (30) days prior written notice to the Lender and shall insure the
Lender notwithstanding the act or neglect of the Grantor.  Upon the Lender’s
demand, the Grantor shall furnish the Lender with duplicate original policies of
insurance or such other evidence of insurance as the Lender may require.  In the
event of failure to provide insurance as herein provided, the Lender may, at its
option, obtain such insurance and the Grantor shall pay to the Lender, on
demand, the cost thereof.  Proceeds of insurance may be applied by the Lender to
reduce the Obligations or to repair or replace Collateral, all in the Lender’s
sole discretion.

 

6.  Negative Pledge; No Transfer.  The Grantor will not sell or offer to sell or
otherwise transfer or grant or allow the imposition of a lien or security
interest upon the Collateral (except for sales of inventory and collections of
accounts in the Grantor’s ordinary course of business), will not allow any third
party to gain control of all or any part of the Collateral, and will not use any
portion thereof in any manner inconsistent with this Agreement or with the terms
and conditions of any policy of insurance thereon.

 

7.  Covenants for Accounts.  If accounts are included in the definition of
Collateral:

 

(a)  The Grantor will, on the Lender’s demand, make notations on its books and
records showing the Lender’s security interest and make available to the Lender
shipping and delivery receipts evidencing the shipment of the goods that gave
rise to an account, completion certificates or other proof of the satisfactory
performance of services that gave rise to an account, a copy of the invoice for
each account and copies of any written contract or order from which an account
arose.  The Grantor shall promptly notify the Lender if an account becomes
evidenced or secured by an instrument or chattel paper and upon the Lender’s
request, will promptly deliver any such instrument or chattel paper to the
Lender, including any letter of credit delivered to the Grantor to support a
shipment of inventory by the Grantor.

 

(b)  The Grantor will promptly advise the Lender whenever an account debtor
refuses to retain or returns any goods from the sale of which an account arose
and will comply with any instructions that the Lender may give regarding the
sale or other disposition of such returns.  From time to time with such
frequency as the Lender may request, the Grantor will report to the Lender all
credits given to account debtors on all accounts.

 

(c)  The Grantor will immediately notify the Lender if any account arises out of
contracts with the United States or any department, agency or instrumentality
thereof, and will execute any instruments and take any steps required by the
Lender so that all monies due and to become due under such contract shall be
assigned to the Lender and notice of the assignment given to and acknowledged by
the appropriate government agency or authority under the Federal Assignment of
Claims Act.

 

(d)  At any time after the occurrence of an Event of Default, and without notice
to the Grantor, the Lender may direct any persons who are indebted to the
Grantor on any Collateral consisting of accounts or general intangibles to make
payment directly to the Lender of the amounts due.  The Lender is authorized to
collect, compromise, endorse and sell any such Collateral in its own name or in
the Grantor’s name and to give receipts to such account debtors for any such
payments and the account debtors will be protected in making such payments to
the Lender.  Upon the Lender’s written request, the Grantor will establish with
the Lender and maintain a lockbox account (“Lockbox”) with the Lender and a
depository account(s) (“Cash Collateral Account”) with the Lender subject to the
provisions of this subparagraph and such other related agreements as

 

3

--------------------------------------------------------------------------------


 

the Lender may require, and the Grantor shall notify its account debtors to
remit payments directly to the Lockbox.  Thereafter, funds collected in the
Lockbox shall be transferred to the Cash Collateral Account, and funds in the
Cash Collateral Account shall be applied by the Lender, daily, to reduce the
outstanding Obligations.

 

8.  Further Assurances.  By its signature hereon, the Grantor hereby irrevocably
authorizes the Lender to execute (on behalf of the Grantor) and file against the
Grantor one or more financing, continuation or amendment statements pursuant to
the UCC in form satisfactory to the Lender, and the Grantor will pay the cost of
preparing and filing the same in all jurisdictions in which such filing is
deemed by the Lender to be necessary or desirable in order to perfect, preserve
and protect its security interests.  If required by the Lender, the Grantor will
execute all documentation necessary for the Lender to obtain and maintain
perfection of its security interests in the Collateral.    At the Lender’s
request, the Grantor will execute, in form satisfactory to the Lender, a Rider
to Security Agreement - Copyrights (if any Collateral consists of registered or
unregistered copyrights), a Rider to Security Agreement - Patents (if any
Collateral consists of patents or patent applications), a Rider to Security
Agreement - Trademarks (if any Collateral consists of trademarks, tradenames,
tradestyles or trademark applications).  If any Collateral consists of letter of
credit rights, electronic chattel paper, deposit accounts or supporting
obligations not maintained with the Lender or one of its affiliates, or any
securities entitlement, securities account, commodities account, commodities
contract or other investment property, then at the Lender’s request the Grantor
will execute, and will cause the depository institution or securities
intermediary upon whose books and records the ownership interest of the Grantor
in such Collateral appears, to execute such Pledge Agreements, Notification and
Control Agreements or other agreements as the Lender deems necessary in order to
perfect, prioritize and protect its security interest in such Collateral, in
each case in a form satisfactory to the Lender.

 

9.  Events of Default.  The Grantor shall, at the Lender’s option, be in default
under this Agreement upon the happening of any of the following events or
conditions (each, an “Event of Default”):  (a) any Event of Default (as defined
in any of the Obligations); (b) any default under any of the Obligations that
does not have a defined set of “Events of Default” and the lapse of any notice
or cure period provided in such Obligations with respect to such default;
(c) demand by the Lender under any of the Obligations that have a demand
feature; (d) the failure by the Grantor to perform any of its obligations under
this Agreement; (e) falsity, inaccuracy or material breach by the Grantor of any
written warranty, representation or statement made or furnished to the Lender by
or on behalf of the Grantor; (f) an uninsured material loss, theft, damage, or
destruction to any of the Collateral, or the entry of any judgment against the
Grantor or any lien against or the making of any levy, seizure or attachment of
or on the Collateral; (g) the failure of the Lender to have a perfected first
priority security interest in the Collateral; (h) any indication or evidence
received by the Lender that the Grantor may have directly or indirectly been
engaged in any type of activity which, in the Lender’s discretion, might result
in the forfeiture of any property of the Grantor to any governmental entity,
federal, state or local; or (i) if the Lender otherwise deems itself insecure.

 

10.  Remedies.  Upon the occurrence of any such Event of Default and at any time
thereafter, the Lender may declare all Obligations secured hereby immediately
due and payable and shall have, in addition to any remedies provided herein or
by any applicable law or in equity, all the remedies of a secured party under
the UCC. The Lender’s remedies include, but are not limited to, the right to
(a) peaceably by its own means or with judicial assistance enter the Grantor’s
premises and take possession of the Collateral without prior notice to the
Grantor or the opportunity for a hearing, (b) render the Collateral unusable,
(c) dispose of the Collateral on the Grantor’s premises, (d) require the Grantor
to assemble the Collateral and make it available to the Lender at a place
designated by the Lender, and (e) notify the United States Postal Service to
send the Grantor’s mail to the Lender.  Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Lender will give the Grantor reasonable notice of the
time and place of any public sale thereof or of the time after which any private
sale or any other intended disposition thereof is to be made.  The requirements
of commercially reasonable notice shall be met if such notice is sent to the
Grantor at least ten (10) days before the time of the intended sale or
disposition.  Expenses of retaking, holding, preparing for disposition,
disposing or the like shall include the Lender’s reasonable attorneys’ fees and
legal expenses, incurred or expended by the Lender to enforce any payment due it
under this Agreement either as against the Grantor, or in the prosecution or
defense of any action, or concerning any matter growing out of or connection
with the subject matter of this Agreement and the Collateral pledged hereunder. 
The Grantor waives all relief from all appraisement or exemption laws now in
force or hereafter enacted.

 

4

--------------------------------------------------------------------------------


 

11.  Power of Attorney.  The Grantor does hereby make, constitute and appoint
any officer or agent of the Lender as the Grantor’s true and lawful
attorney-in-fact, with power to (a) endorse the name of the Grantor or any of
the Grantor’s officers or agents upon any notes, checks, drafts, money orders,
or other instruments of payment or Collateral that may come into the Lender’s
possession in full or part payment of any Obligations; (b) sue for, compromise,
settle and release all claims and disputes with respect to, the Collateral; and
(c) sign, for the Grantor, such documentation required by the UCC, or
supplemental intellectual property security agreements; granting to the
Grantor’s said attorney full power to do any and all things necessary to be done
in and about the premises as fully and effectually as the Grantor might or could
do.  The Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof.  This power of attorney is coupled with an
interest, and is irrevocable.

 

12.  Payment of Expenses.  At its option, the Lender may discharge taxes, liens,
security interests or such other encumbrances as may attach to the Collateral,
may pay for required insurance on the Collateral and may pay for the
maintenance, appraisal or reappraisal, and preservation of the Collateral, as
determined by the Lender to be necessary.  The Grantor will reimburse the Lender
on demand for any payment so made or any expense incurred by the Lender pursuant
to the foregoing authorization, and the Collateral also will secure any advances
or payments so made or expenses so incurred by the Lender.

 

13.  Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt.  Notices may be given in any manner to which
the parties may separately agree, including electronic mail.  Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices. 
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.

 

14.  Preservation of Rights.  No delay or omission on the Lender’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Lender’s action or inaction impair any such right or power.  The Lender’s rights
and remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Lender may have under other agreements, at law or in equity.

 

15.  Illegality.   If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

16.  Changes in Writing.  No modification, amendment or waiver of, or consent to
any departure by the Grantor from, any provision of this Agreement will be
effective unless made in a writing signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on the Grantor will entitle the Grantor to
any other or further notice or demand in the same, similar or other
circumstance.

 

17.  Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

 

18.  Counterparts.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument.  Delivery of an executed
counterpart of signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart.  Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

19.  Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Grantor and the Lender and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Grantor may
not assign this Agreement in whole or in part without the Lender’s prior written
consent and the Lender at any time may assign this Agreement in whole or in
part.

 

5

--------------------------------------------------------------------------------


 

20.  Interpretation.  In this Agreement, unless the Lender and the Grantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. 
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose. 
Unless otherwise specified in this Agreement, all accounting terms shall be
interpreted and all accounting determinations shall be made in accordance with
GAAP.  If this Agreement is executed by more than one Grantor, the obligations
of such persons or entities will be joint and several.

 

21.  Indemnity.  The Grantor agrees to indemnify each of the Lender, each legal
entity, if any, who controls the Lender and each of their respective directors,
officers and employees (the “Indemnified Parties”) and to hold each Indemnified
Party harmless from and against any and all claims, damages, losses, liabilities
and expenses (including all fees and charges of internal or external counsel
with whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Grantor), in connection with or arising out of or relating to the matters
referred to in this Agreement or the Obligations, whether (a) arising from or
incurred in connection with any breach of a representation, warranty or covenant
by the Grantor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct.  The indemnity agreement contained in this Section shall
survive the termination of this Agreement, payment of the Obligations and
assignment of any rights hereunder.  The Grantor may participate at its expense
in the defense of any such claim.

 

22.  Governing Law and Jurisdiction.  This Agreement has been delivered to and
accepted by the Lender and shall be construed in accordance with, and governed
in all respects by the laws of the State of Delaware as applied to agreements
entered into and to be performed entirely in such state, between residents of
such state. Nothing contained in this Agreement will prevent the Lender from
bringing any action, enforcing any award or judgment or exercising any rights
against the Grantor individually, against any security or against any property
of the Grantor within any other county, state or other foreign or domestic
jurisdiction.  The Lender and the Grantor agree that the venue provided above is
the most convenient forum for both the Lender and the Grantor.  The Grantor
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

 

23.  WAIVER OF JURY TRIAL.  THE GRANTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE GRANTOR
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

6

--------------------------------------------------------------------------------


 

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

WITNESS / ATTEST:

 

DPAC TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DEVELOPMENT CAPITAL VENTURES, LP

 

 

 

 

 

By: DCC OPERATING, INC.,

 

 

its General Partner

 

 

 

 

 

BY:

 

 

 

Name: Donald L. Murfin

 

 

Title: Executive Vice President

 

7

--------------------------------------------------------------------------------


 

EXHIBIT “A”

TO SECURITY AGREEMENT

 

1.                                       Grantor’s form of organization (i.e.,
corporation, partnership, limited liability company):

 

 

2.                                       Grantor’s State of organization, if a
registered organization (i.e., corporation, limited partnership or limited
liability company):

 

 

3.                                       Grantor’s principal residence, if a
natural person or general partnership:

 

 

4.                                       Address of Grantor’s chief executive
office, including the County:

 

 

5.                                       Grantor’s EIN, if not a natural person:

 

 

6.                                       Grantor’s SSN, if a natural person:

 

 

7.                                       Grantor’s organizational ID# (if any
exists):

 

 

8.                                       Address for books and records, if
different:

 

 

9.                                       Addresses of other Collateral
locations, including Counties, for the past five (5) years:

 

 

10.                                 Name and address of landlord or owner if
location is not owned by the Grantor:

 

 

11.                                 Other names or tradenames now or formerly
used by the Grantor:

 

 

12.                                 List of all existing Commercial Tort Claims
(by case title with court and brief description of claim):

 

8

--------------------------------------------------------------------------------


 

RIDER TO SECURITY AGREEMENT - PATENTS

 

THIS RIDER TO SECURITY AGREEMENT (“Rider”) is executed this 5th day of August,
2005, by and between DPAC TECHNOLOGIES CORP. (the “Grantor”) with an address at
7321 Lincoln Way, Garden Grove, California 92841 and DEVELOPMENT CAPITAL
VENTURES, LP (the “Lender”), with an address at 4443 Brookfield Corporate Drive,
Suite 110, Chantilly, Virginia 20151.  This Rider is incorporated into and made
part of that certain Security Agreement (“Security Agreement”) between the
Grantor and the Lender dated August 5, 2005, and also into certain other
financing documents and security agreements executed by and between the Grantor
and the Lender or by and between the Borrower (as defined in the Security
Agreement) and the Lender (all such documents including this Rider collectively
referred to as “Loan Documents”).  All capitalized terms not otherwise defined
in this Rider shall have the same meanings ascribed to such terms in the other
Loan Documents.

 

As collateral security for the Obligations (as defined in the Security
Agreement) under the Loan Documents, the Grantor has agreed to grant a security
interest in and to assign to the Lender the Patent Collateral (as hereinafter
defined).  The Lender desires to have its lien and security interest in such
Patent Collateral confirmed by a document identifying such security interest and
in such form as may be recorded in the United States Patent and Trademark
Office.

 

NOW, THEREFORE, with the foregoing background deemed incorporated by reference
and made part hereof, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                      Grant of Security Interest.  In
consideration of and pursuant to the terms of the Security Agreement and for
other good, valuable and sufficient consideration, the receipt of which is
hereby acknowledged, and to secure the Obligations, the Grantor does hereby
assign and grant to the Lender a lien and security interest in (a) all of the
Grantor’s right, title and interest in and to (i) the United States Letters
Patent and the inventions described and claimed therein set forth on Schedule A
hereto and any future patents (hereinafter referred to collectively as the
“Patents”); (ii) the applications for Letters Patent and the inventions
described and claimed therein set forth on Schedule A hereto and any United
States Letters Patent which may be issued upon any of said applications and any
future patent applications (hereinafter referred to collectively as the
“Applications”); (iii) any reissue, extension, division or continuation of the
Patents or the Applications (such reissues, extensions, divisions and
continuations being herein referred to collectively as the “Reissued Patents”);
(iv) all future royalties or other fees paid or payment or payments made or to
be made to the Grantor in respect of the Patents; and (v) proceeds of any and
all of the foregoing (the Patents, Applications, Reissued Patents and Royalties
and proceeds being herein referred to collectively as the “Patent Rights”), and
(b) all rights, interests, claims and demands that the Grantor has or may have
in existing and future profits and damages for past and future infringements of
the Patent Rights (such rights, interests, claims and demands being herein
called the “Claims”) (the Patent Rights and Claims collectively referred to as
the “Patent Collateral”).

 

--------------------------------------------------------------------------------


 

2.                                      Representations and Warranties.  The
Grantor warrants and represents to the Lender that:  (a) the Grantor is the true
and lawful exclusive owner of the Patent Rights set forth on Schedule A,
including all rights and interests herein granted; (b) the Patent Collateral is
valid and enforceable; (c) the Grantor has full power and authority to execute
and deliver this Rider; (d) the Grantor has no notice of any suits or actions
commenced or threatened against it, or notice of claims asserted or threatened
against it, with reference to the Patent Rights and the interests granted
herein; and (e) the Patent Rights and all interests granted herein are so
granted free from all liens, charges, claims, options, licenses, pledges and
encumbrances of every kind and character.

 

3.                                      Covenants.  The Grantor further
covenants that:  (a) Until all of the Grantor’s liabilities to the Lender have
been satisfied in full, it will not enter into any agreement, including without
limitation, license agreements, which are inconsistent with the Grantor’s
obligations under this Rider; and (b) If the Grantor acquires rights to any new
Patent Collateral, the provisions of this Rider shall automatically apply
thereto and the Grantor shall give the Lender prompt written notice thereof
along with an amended Schedule “A.”

 

4.                                      Maintenance of Patent Collateral.  The
Grantor further covenants that:  until all of the Obligations have been
satisfied in full, it will (i) not enter into any agreement, including without
limitation, license agreements, which are inconsistent with the Grantor’s
undertakings and covenants under this Rider or which restrict or impair the
Lender’s rights hereunder and (ii) maintain the Patent Collateral in full force
and effect.

 

5.                                      Negative Pledge.  The Grantor agrees not
to sell, assign or further encumber its rights and interest in the Patent
Collateral without prior written consent of the Lender.

 

6.                                      Remedies Upon Default.  (a)  Anything
herein contained to the contrary notwithstanding, if and while the Grantor shall
be in default hereunder or an Event of Default exists under the Loan Documents,
the Grantor hereby covenants and agrees that the Lender, as the holder of a
security interest under the Uniform Commercial Code, as now or hereafter in
effect in Pennsylvania, may take such action permitted under the Loan Documents
or permitted by law, in its exclusive discretion, to foreclose upon the Patent
Collateral covered hereby.

 

(b)                                 For such purposes, and in the event of the
Grantor’s default hereunder or an Event of Default under the Loan Documents and
while such default or Event of Default exists, the Grantor hereby authorizes and
empowers the Lender to make, constitute and appoint any officer or agent of the
Lender as the Lender may select, in its exclusive discretion, as the Grantor’s
true and lawful attorney-in-fact, with the power to endorse the Grantor’s name
on all applications, documents, papers and instruments necessary for the Lender
to use the Patent Collateral or to grant or issue any exclusive or non-exclusive
license under the Patent Collateral to anyone else, or necessary for the Lender
to assign, pledge, convey or otherwise transfer title in or dispose of the
Patent Collateral to anyone else.  The Grantor hereby ratifies all that such

 

2

--------------------------------------------------------------------------------


 

attorney shall lawfully do or cause to be done by virtue hereof, except for the
gross negligence or wilful misconduct of such attorney.  This power of attorney
shall be irrevocable for the life of this Rider and the Loan Documents, and
until all the Obligations are satisfied in full.

 

(c)                                  The Grantor expressly acknowledges that
this Rider shall be recorded with the Patent and Trademark Office in Washington,
DC.  Contemporaneously herewith, the Grantor shall also execute and deliver to
the Lender such documents as the Lender shall reasonably require to permanently
assign all rights in the Patent Collateral to the Lender, which documents shall
be held by the Lender, in escrow, until the occurrence of an Event of Default
hereunder or under the Loan Documents.  After such occurrence, the Lender may,
at its sole option, record such escrowed documents with the Patent and Trademark
Office.

 

7.                                      Prosecution of Patent Applications. 
(a) The Grantor shall, at its own expense, diligently file and prosecute all
patent applications relating to the inventions described and claimed in the
Patent Collateral in the United States Patent and Trademark Office, and shall
pay or cause to be paid in their customary fashion all fees and disbursements in
connection therewith, and shall not abandon any such application prior to the
exhaustion of all administrative and judicial remedies or disclaim or dedicate
any Patent without the prior written consent of the Lender.  The Grantor shall
not abandon any Patent Collateral without the prior written consent of the
Lender.

 

(b)                                 Any and all fees, costs and expenses,
including reasonable attorneys’ fees and expenses incurred by the Lender in
connection with the preparation, modification, enforcement or termination of
this Rider and all other documents relating hereto and the consummation of this
transaction, the filing and recording of any documents (including all taxes in
connection therewith) in public offices, the payment or discharge of any taxes,
counsel fees, maintenance fees, encumbrances or costs otherwise incurred in
defending or prosecuting any actions or proceedings arising out of or related to
the Patent Collateral shall be paid by the Grantor on demand by the Lender.

 

(c)                                  The Grantor shall have the right to bring
suit in the name of the Grantor to enforce the Patent Collateral, in which case
the Lender may, at the Lender’s option, be joined as a nominal party to such
suit if the Lender shall be satisfied that such joinder is necessary and that
the Lender is not thereby incurring any risk of liability by such joinder.  The
Grantor shall promptly, upon demand, reimburse and indemnify, defend and hold
harmless the Lender for all damages, costs and expenses, including reasonable
attorneys’ fees, incurred by the Lender pursuant to this paragraph and all other
actions and conduct of the Grantor with respect to the Patent Rights during the
term of this Rider.

 

8.                                      Subject to Security Agreement.  This
Rider shall be subject to the terms, provisions, and conditions set forth in the
Security Agreement and may not be modified without the written consent of the
party against whom enforcement is being sought.

 

3

--------------------------------------------------------------------------------


 

9.                                      Inconsistent with Security Agreement. 
All rights and remedies herein granted to the Lender shall be in addition to any
rights and remedies granted to the Lender under the Loan Documents.  In the
event of an inconsistency between this Rider and the Security Agreement, the
language of the Security Agreement shall control.  The terms and conditions of
the Security Agreement are hereby incorporated herein by reference.

 

10.                               Termination of Agreement.  Upon payment and
performance of all Obligations under the Loan Documents and full satisfaction of
all of the Grantor’s liabilities and obligations to the Lender, the Lender shall
execute and deliver to the Grantor all documents necessary to terminate the
Lender’s security interest in the Patent Collateral.

 

11.                               Fees and Expenses.  Any and all reasonable
fees, costs and expenses, of whatever kind or nature, including the reasonable
attorneys’ fees and legal expenses incurred by the Lender in connection with the
preparation of this Rider and all other documents relating hereto and the
consummation of this transaction, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, reasonable counsel fees, maintenance fees, encumbrances
or costs otherwise incurred in protecting, maintaining, preserving the Patent
Collateral, or in defending or prosecuting any actions or proceedings arising
out of or related to the Patent Collateral, in each case in accordance with the
terms of this Rider, shall be borne and paid by the Grantor on demand by the
Lender and until so paid shall be added to the principal amount of the
Obligations to the Lender and shall bear interest at the contract rate therefor.

 

12.                               Additional Remedies.  Upon the occurrence of
an Event of Default under the Loan Documents, the Lender may, without any
obligation to do so, complete any obligation of the Grantor hereunder, in the
Grantor’s name or in the Lender’s name, but at the Grantor’s expense, and the
Grantor hereby agrees to reimburse the Lender in full for all reasonable
expenses, including reasonable attorney’s fees, incurred by the Lender in
protecting, defending and maintaining the Patent Collateral.

 

13.                               Governing Law.  This Agreement has been
delivered to and accepted by the Lender and shall be construed in accordance
with, and governed in all respects by the laws of the State of Delaware as
applied to agreements entered into and to be performed entirely in such state,
between residents of such state. Nothing contained in this Agreement will
prevent the Lender from bringing any action, enforcing any award or judgment or
exercising any rights against the Grantor individually, against any security or
against any property of the Grantor within any other county, state or other
foreign or domestic jurisdiction.  The Lender and the Grantor agree that the
venue provided above is the most convenient forum for both the Lender and the
Grantor.  The Grantor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Agreement.

 

4

--------------------------------------------------------------------------------


 

14.                               Counterparts.  This Rider may be signed in any
number of counterpart copies and by the parties hereto on separate counterparts,
but all such copies shall constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

WITNESS / ATTEST:

 

DPAC TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DEVELOPMENT CAPITAL

 

 

VENTURES, LP

 

 

 

 

 

 

 

 

By:

DCC OPERATING, INC.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name: Donald L. Murfin

 

 

 

Title: Executive Vice President

 

6

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of August in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person(s) upon behalf of which the individual acted, executed the
instrument.

 

 

 

 

Notary Public

 

 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of August in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person(s) upon behalf of which the individual acted, executed the
instrument.

 

 

 

 

Notary Public

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A TO RIDER TO SECURITY AGREEMENT - PATENTS

 

PATENT REGISTRATION NO.

 

PATENT

10/653,381

 

Wireless Connectivity Module

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

PATENT ASSIGNMENT

 

WHEREAS, DPAC TECHNOLOGIES CORP. (the “Grantor”) is the owner of the entire
right, title and interest in and to the United States patents, patent
applications and rations listed on Schedule “A” attached hereto and made a part
hereof, the inventions described therein and all rights associated therewith
(collectively, the “Patent Collateral”), which are registered in the United
States Patent and Trademark Office or which are the subject of pending
applications in the United States Patent and Trademark Office; and

 

WHEREAS, DEVELOPMENT CAPITAL VENTURES, LP, having a place of business at 4443
Brookfield Corporate Drive, Suite 110, Chantilly, Virginia 20151, identified as
the “Lender” under that certain Rider to Security Agreement - Patents of even
date herewith (the “Grantee”) is desirous of acquiring said Patent Collateral;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, the Grantor, its
successors and assigns does hereby transfer, assign and set over unto Grantee,
its successors, transferees and assigns, all of its present and future right,
title and interest in and to the Patent Collateral and all proceeds thereof and
all rights and proceeds associated therewith.

 

IN WITNESS WHEREOF, the undersigned has caused this Patent Assignment to be
executed by its duly authorized officer on this                  day of
                              ,           .

 

 

WITNESS / ATTEST:

DPAC TECHNOLOGIES CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of            in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the person(s)
upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

2

--------------------------------------------------------------------------------


 

RIDER TO SECURITY AGREEMENT - TRADEMARKS

 

THIS RIDER TO SECURITY AGREEMENT (“Rider”) is executed this 5th day of August,
2005, by and between DPAC TECHNOLOGIES CORP. (the “Grantor”) with an address at
7321 Lincoln Way, Garden Grove, California 92841 and DEVELOPMENT CAPITAL
VENTURES, LP (the “Lender”), with an address at 4443 Brookfield Corporate Drive,
Suite 110, Chantilly, Virginia 20151.  This Rider is incorporated into and made
part of that certain Security Agreement (“Security Agreement”) between the
Grantor and the Lender dated August 5, 2005, and also into certain other
financing documents and security agreements executed by and between the Grantor
and the Lender or by and between the Borrower (as defined in the Security
Agreement) and the Lender (all such documents including this Rider collectively
referred to as “Loan Documents”).  All capitalized terms not otherwise defined
in this Rider shall have the same meanings ascribed to such terms in the other
Loan Documents.

 

The Grantor has adopted, used and is using (or has filed applications for the
registration of) the trademarks, service marks and tradenames listed on
Schedule “A” attached hereto and made part hereof (all such marks or names
hereinafter referred to as the “Trademarks”).

 

The Lender desires to acquire a lien and security interest on the Trademarks and
the registration thereof, together with all the goodwill of the Grantor
associated therewith and represented thereby, as security for all of the
Obligations (as defined in the Security Agreement) to the Lender, and the Lender
desires to have its security interest in such Trademarks confirmed by a document
identifying same and in such form that it may be recorded in the United States
Patent and Trademark Office.

 

NOW, THEREFORE, with the foregoing background deemed incorporated by reference
and made part hereof, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                      Grant of Security Interest.  In
consideration of and pursuant to the terms of the Loan Documents, and for other
good, valuable and sufficient consideration, the receipt of which is hereby
acknowledged, and to secure the Grantor’s present and future liabilities to the
Lender, the Grantor grants a lien and security interest to the Lender in all its
present and future right, title and interest in and to the Trademarks, together
with all the goodwill of the Grantor associated with and represented by the
Trademarks, and the registration thereof and the right (but not the obligation)
to sue for past, present and future infringements, and the proceeds thereof,
including, without limitation, license royalties and proceeds of infringement
suits.

 

2.                                      Maintenance of Trademarks.  The Grantor
hereby covenants and agrees to maintain the Trademarks in full force and effect
until all of the Obligations to the Lender are satisfied in full.

 

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties.  The
Grantor represents, warrants and covenants that: (a) the Trademarks are
subsisting and have not been adjudged invalid or unenforceable; (b) each of the
Trademarks is valid and enforceable; (c) the Grantor is the sole and exclusive
owner of the entire and unencumbered right, title and interest in and to each of
the Trademarks, and each of the Trademarks is free and clear of any liens,
charges and encumbrances, including, without limitation, pledges, assignments,
licenses and covenants by the Grantor not to sue third persons; (d) the Grantor
has the unqualified right to enter into this Rider and perform its terms;
(e) the Grantor has used, and will continue to use for the duration of this
Rider, proper notice, as required by 15 U.S.C. §§ 1051-1127 in connection with
its use of the Trademarks; and (f) the Grantor has used, and will continue to
use for the duration of this Rider, consistent standards of quality in products
leased or sold under the Trademarks and hereby grants to the Lender and its
employees and agents the right to visit the Grantor’s locations which lease,
sell or store products under any of the Trademarks and to inspect the products
and quality control records relating thereto at reasonable times during regular
business hours to ensure the Grantor’s compliance with this paragraph 3(f).

 

4.                                      Covenants.  The Grantor further
covenants that:  (a)  until all of the Obligations have been satisfied in full,
the Grantor will not enter into any agreement, including, without limitation,
license agreements, which are inconsistent with the Grantor’s obligations under
this Rider; and (b) if the Grantor acquires rights to any new Trademarks, the
provisions of this Rider shall automatically apply thereto and the Grantor shall
give the Lender prompt written notice thereof along with an amended
Schedule “A.”

 

5.                                      Exclusive Use of Trademarks.  So long as
this Rider is in effect and so long as the Grantor has not received notice from
the Lender that an Event of Default has occurred under the Loan Documents and
that the Lender has elected to exercise its rights hereunder, the Grantor shall
continue to have the exclusive right to use the Trademarks and the Lender shall
have no right to use the Trademarks or issue any exclusive or non-exclusive
license with respect thereto, or assign, pledge or otherwise transfer title in
the Trademarks to anyone else.

 

6.                                      Negative Pledge.  The Grantor agrees not
to sell, assign or further encumber its rights and interest in the Trademarks
without prior written consent of the Lender.

 

7.                                      Remedies Upon Default.  (a)  Anything
herein contained to the contrary notwithstanding, if and while the Grantor shall
be in default hereunder or an Event of Default exists under the Loan Documents,
the Grantor hereby covenants and agrees that the Lender, as the holder of a
security interest under the Uniform Commercial Code, as now or hereafter in
effect in Pennsylvania, may take such action permitted under the Loan Documents
or permitted by law, in its exclusive discretion, to foreclose upon the
Trademarks covered hereby.

 

(b)                                 For such purposes, and in the event of the
Grantor’s default hereunder or an Event of Default under the Loan Documents and
while such default or Event of Default exists, the Grantor hereby authorizes and
empowers the Lender to make, constitute and appoint any officer or agent of the
Lender as the Lender may select, in its exclusive discretion, as the

 

2

--------------------------------------------------------------------------------


 

Grantor’s true and lawful attorney-in-fact, with the power to endorse the
Grantor’s name on all applications, documents, papers and instruments necessary
for the Lender to use the Trademarks or to grant or issue any exclusive or
non-exclusive license under the Trademarks to anyone else, or necessary for the
Lender to assign, pledge, convey or otherwise transfer title in or dispose of
the Trademarks to anyone else.  The Grantor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof, except for the
gross negligence or wilful misconduct of such attorney.  This power of attorney
shall be irrevocable for the life of this Rider and the Loan Documents, and
until all the Obligations are satisfied in full.

 

(c)                                  The Grantor expressly acknowledges that
this Rider shall be recorded with the Patent and Trademark Office in Washington,
DC.  Contemporaneously herewith, the Grantor shall also execute and deliver to
the Lender such documents as the Lender shall reasonably require to permanently
assign all rights in the Trademarks to the Lender, which documents shall be held
by the Lender, in escrow, until the occurrence of an Event of Default hereunder
or under the Loan Documents.  After such occurrence, the Lender may, at its sole
option, record such escrowed documents with the Patent and Trademark Office.

 

8.                                      Subject to Security Agreement.  This
Rider shall be subject to the terms, provisions, and conditions set forth in the
Security Agreement and may not be modified without the written consent of the
party against whom enforcement is being sought.

 

9.                                      Inconsistent with Security Agreement. 
All rights and remedies herein granted to the Lender shall be in addition to any
rights and remedies granted to the Lender under the Loan Documents.  In the
event of an inconsistency between this Rider and the Security Agreement, the
language of the Security Agreement shall control.  The terms and conditions of
the Security Agreement are hereby incorporated herein by reference.

 

10.                               Termination of Agreement.  Upon payment and
performance of all Obligations under the Loan Documents and full satisfaction of
all of the Grantor’s liabilities and obligations to the Lender, the Lender shall
execute and deliver to the Grantor all documents necessary to terminate the
Lender’s security interest in the Trademarks.

 

11.                               Fees and Expenses.  Any and all reasonable
fees, costs and expenses, of whatever kind or nature, including the reasonable
attorneys’ fees and legal expenses incurred by the Lender in connection with the
preparation of this Rider and all other documents relating hereto and the
consummation of this transaction, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, reasonable counsel fees, maintenance fees, encumbrances
or costs otherwise incurred in protecting, maintaining, preserving the
Trademarks, or in defending or prosecuting any actions or proceedings arising
out of or related to the Trademarks, in each case in accordance with the terms
of this Rider, shall be borne and paid by the Grantor on demand by the Lender
and until so paid shall be added to the principal amount of the Obligations to
the Lender and shall bear interest at the contract rate therefor.

 

3

--------------------------------------------------------------------------------


 

12.                               Prosecution of Trademark Applications.  (a) 
Subject to the terms of the Security Agreement, the Grantor shall have the duty
to prosecute diligently any trademark application with respect to the Trademarks
pending as of the date of this Rider or thereafter, until the Obligations shall
have been satisfied in full, to preserve and maintain all rights in the
Trademarks, and upon reasonable request of the Lender, the Grantor shall make
federal application on registrable but unregistered trademarks belonging to the
Grantor.  Any reasonable expenses incurred in connection with such applications
shall be borne by the Grantor.  The Grantor shall not abandon any Trademark
without the written consent of the Lender.

 

(b)                                 The Grantor shall have the right to bring
suit in its own name to enforce the Trademarks, in which event the Lender may,
if the Grantor deems it necessary or after an Event of Default under the Loan
Documents, be joined as a nominal party to such suit if the Lender shall have
been satisfied that it is not thereby incurring any risk of liability because of
such joinder.  The Grantor shall promptly, upon demand, reimburse and indemnify
the Lender for all damages, reasonable costs and reasonable expenses, including
attorneys’ fees, incurred by the Lender in the fulfillment of the provisions of
this paragraph.

 

13.                               Additional Remedies.  Upon the occurrence of
an Event of Default under the Loan Documents, the Lender may, without any
obligation to do so, complete any obligation of the Grantor hereunder, in the
Grantor’s name or in the Lender’s name, but at the Grantor’s expense, and the
Grantor hereby agrees to reimburse the Lender in full for all reasonable
expenses, including reasonable attorneys’ fees, incurred by the Lender in
protecting, defending and maintaining the Trademarks.

 

14.                               Governing Law.  This Agreement has been
delivered to and accepted by the Lender and shall be construed in accordance
with, and governed in all respects by the laws of the State of Delaware as
applied to agreements entered into and to be performed entirely in such state,
between residents of such state. Nothing contained in this Agreement will
prevent the Lender from bringing any action, enforcing any award or judgment or
exercising any rights against the Grantor individually, against any security or
against any property of the Grantor within any other county, state or other
foreign or domestic jurisdiction.  The Lender and the Grantor agree that the
venue provided above is the most convenient forum for both the Lender and the
Grantor.  The Grantor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Agreement.

 

15.                               Counterparts.  This Rider may be signed in any
number of counterpart copies and by the parties hereto on separate counterparts,
but all such copies shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

WITNESS / ATTEST:

 

DPAC TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DEVELOPMENT CAPITAL

 

 

VENTURES, LP

 

 

 

 

 

 

 

 

By:

DCC OPERATING, INC.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name: Donald L. Murfin

 

 

 

Title: Executive Vice President

 

5

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of August in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person(s) upon behalf of which the individual acted, executed the
instrument.

 

 

 

 

Notary Public

 

 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of August in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person(s) upon behalf of which the individual acted, executed the
instrument.

 

 

 

 

Notary Public

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A TO RIDER TO SECURITY AGREEMENT - TRADEMARKS

 

 

 

APPLICATION OR

 

 

 

REGISTRATION OR

 

TRADEMARK

 

REGISTRATION NO.

 

COUNTRY

 

FILING DATE

 

Airborne

 

78/259,260

 

U.S.

 

August 17, 2005

 

Airborne Direct

 

78/304,711

 

U.S.

 

February 28, 2005

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TRADEMARK ASSIGNMENT

 

WHEREAS, DPAC TECHNOLOGIES CORP. (the “Grantor”) is the owner of the entire
right, title and interest in and to the United States trademarks, tradenames and
registrations listed on Schedule “A” attached hereto and made a part hereof (the
“Trademarks”), which are registered in the United States Patent and Trademark
Office; and

 

WHEREAS, DEVELOPMENT CAPITAL VENTURES, LP, having a place of business at 4443
Brookfield Corporate Drive, Suite 110, Chantilly, Virginia 20151, identified as
the “Lender” under that certain Rider to Security Agreement - Trademarks of even
date herewith (the “Grantee”) is desirous of acquiring said Trademarks;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, the Grantor, its
successors and assigns does hereby transfer, assign and set over unto Grantee,
its successors, transferees and assigns all of its present and future right,
title and interest in and to the Trademarks and all proceeds thereof and all
goodwill associated therewith.

 

IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment to be
executed by its duly authorized officer on this                  day of
                                    ,           .

 

WITNESS / ATTEST:

DPAC TECHNOLOGIES CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of            in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                        , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the person(s)
upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

2

--------------------------------------------------------------------------------


 

RIDER TO SECURITY AGREEMENT - COPYRIGHTS

 

THIS RIDER TO SECURITY AGREEMENT (“Rider”) is executed this 5th day of August,
2005, by and between DPAC TECHNOLOGIES CORP. (the “Grantor”) with an address at
7321 Lincoln Way, Garden Grove, California 92841 and DEVELOPMENT CAPITAL
VENTURES, LP (the “Lender”), with an address at 4443 Brookfield Corporate Drive,
Suite 110, Chantilly, Virginia 20151.  This Rider is incorporated into and made
part of that certain Security Agreement (“Security Agreement”) between the
Grantor and the Lender dated August 5, 2005, and also into certain other
financing documents and security agreements executed by and between the Grantor
and the Lender or by and between the Borrower (as defined in the Security
Agreement) and the Lender (all such documents including this Rider collectively
referred to as “Loan Documents”).  All capitalized terms not otherwise defined
in this Rider shall have the same meanings ascribed to such terms in the other
Loan Documents.

 

The Grantor has filed applications for the registration of the copyrights listed
on Schedule A attached hereto and made part hereof (all such copyrights
hereinafter referred to as the “Copyrights”).

 

The Grantor desires to grant a security interest in and to the Copyrights and
the registration thereof, as security for the Grantor’s Obligations referred to
and described in the Loan Documents, and the Lender desires to have its security
interest in such Copyrights confirmed by a document identifying same and in such
form that it may be recorded in the Library of Congress, Copyright Office.

 

NOW, THEREFORE, with the foregoing background deemed incorporated by reference
and made part hereof, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                      Grant of Security Interest.  In
consideration of and pursuant to the terms of the Loan Documents, and for other
good, valuable and sufficient consideration, the receipt of which is hereby
acknowledged, and to secure the Grantor’s present and future Obligations, the
Grantor grants to the Lender a lien and security interest in all of Grantor’s
present and future right, title and interest in and to the Copyrights, and the
registration thereof and the right (but not the obligation) to sue for past,
present and future infringements, and the proceeds thereof, including, without
limitation, license royalties and proceeds of infringement suits.

 

2.                                      [Blank].

 

3.                                      Representations and Warranties.  The
Grantor represents, warrants and covenants that:  (a) the Copyrights are
subsisting and have not been adjudged invalid or unenforceable; (b) to the best
of Grantor’s knowledge each of the registered Copyrights is valid and
enforceable; (c) except as otherwise provided in or resulting from the Loan
Documents, the Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the Copyrights, and
each of the Copyrights is free and clear of any liens, charges, and
encumbrances, including, without limitation, pledges, assignments, licenses and
covenants by

 

--------------------------------------------------------------------------------


 

the Grantor not to sue third persons; and (d) the Grantor has the unqualified
right to enter into this Rider and perform its terms.

 

4.                                      Covenants.  The Grantor covenants that: 
(a) until all of the Obligations have been satisfied in full, it will not enter
into any agreement which is inconsistent with the Grantor’s obligations under
this Rider; (b) if the Grantor registers any new Copyrights, the provisions of
this Rider shall automatically apply thereto and the Grantor shall give the
Lender prompt written notice thereof along with an amended Schedule A and
(c) the Grantor has no notice of any actions or suits commenced or threatened
against it, or notice of claims asserted or threatened against it, with respect
to the Copyrights.

 

5.                                      Exclusive Ownership of Copyrights.  So
long as this Rider is in effect and so long as the Grantor has not received
notice from the Lender that an Event of Default has occurred under the Loan
Documents and that the Lender has elected to exercise its rights to assignment
hereunder, the Grantor shall continue to have the exclusive ownership of the
Copyrights, including the licensing thereof, and the Lender shall have no
ownership or other right to use the Copyrights or issue any exclusive or
non-exclusive license with respect thereto, or assign, pledge or otherwise
transfer title in the Copyrights to anyone else.

 

6.                                      Negative Pledge.  Notwithstanding
anything to the contrary in this Agreement, the Grantor agrees not to sell or
assign its rights and interest in the Copyrights without the prior written
consent of the Lender, which consent shall not be unreasonably withheld or
delayed.

 

7.                                      Remedies Upon Default.  (a)  Anything
herein contained to the contrary notwithstanding, if and while the Grantor shall
be in default hereunder or an Event of Default exists under the Loan Documents,
the Grantor hereby covenants and agrees that the Lender as the holder of a
security interest under the Uniform Commercial Code, as now or hereafter in
effect in Pennsylvania, may take such action permitted under the Loan Documents
or permitted by law, in its exclusive discretion, to foreclose upon the
Copyrights covered hereby.

 

(b)  For such purposes, and in the event of an Event of Default under the Loan
Documents and while such Event of Default exists, the Grantor hereby authorizes
and empowers the Lender to make, constitute and appoint any officer or agent of
the Lender as the Lender may select, in its exclusive discretion, as the
Grantor’s true and lawful attorney-in-fact, with the power to endorse the
Grantor’s name on all applications, documents, papers and instruments necessary
for the Lender to use the Copyrights or to grant or issue any exclusive or
non-exclusive license under the Copyrights to anyone else, or necessary for the
Lender to assign, pledge, convey or otherwise transfer title in or dispose of
the Copyrights to anyone else.  The Grantor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof, except for the
gross negligence or willful misconduct of such attorney.  This power of attorney
shall be irrevocable for the life of this Rider and the Loan Documents, and
until all the Obligations (as defined in the Security Agreement) are satisfied
in full.

 

(c)  The Grantor expressly acknowledges that a Notice of Security Interest (i.e.
this Rider) or equivalent document shall be recorded with the Library of
Congress, Copyright Office

 

2

--------------------------------------------------------------------------------


 

in Washington, D.C. Upon the occurrence of an Event of Default, the Grantor
shall also execute and deliver to the Lender such documents as the Lender shall
reasonably request to permanently assign all rights in the Copyrights to the
Lender.  After such occurrence, the Lender may, at its sole option, record any
such documents with the Copyright Office.

 

8.                                      Subject to Loan Agreement.  This Rider
shall be subject to the terms, provisions, and conditions set forth in the Loan
Agreement and may not be modified without the written consent of the party
against whom enforcement is being sought.

 

9.                                      Inconsistent with Loan Agreement.  All
rights and remedies herein granted to the Lender shall be in addition to any
rights and remedies granted to the Lender under the Loan Documents.  In the
event of an inconsistency between this Rider and the Loan Agreement, the
language of the Loan Agreement shall control.  The terms and conditions of the
Loan Agreement are hereby incorporated herein by reference.

 

10.                               Re-Vesting of and/or Termination of any
Interest in Copyrights.  Upon payment and performance of all Obligations under
the Loan Documents and full satisfaction of all of the Grantor’s liabilities and
obligations to the Lender, the Lender shall immediately execute and deliver to
the Grantor all documents and take all actions necessary to re-vest all rights
in and to the Copyrights in the Grantor and/or terminate any interest of the
Lender therein.

 

11.                               [Blank]

 

12.                               Prosecution of Copyright Applications.  The
Grantor shall have the exclusive right, in its sole discretion, to bring suit in
its own name to enforce the Copyrights.

 

13.                               Additional Remedies.  Upon the occurrence of
an Event of Default under the Loan Documents, the Lender may, without any
obligation to do so, complete any obligation of the Grantor hereunder, in the
Grantor’s name or in the Lender’s name, but at the Grantor’s expense, and the
Grantor hereby agrees to reimburse the Lender in full for all reasonable
expenses, including reasonable attorney’s fees, incurred by the Lender in
protecting, defending and maintaining the Copyrights.

 

14.          Governing Law.  This Agreement has been delivered to and accepted
by the Lender and shall be construed in accordance with, and governed in all
respects by the laws of the State of Delaware as applied to agreements entered
into and to be performed entirely in such state, between residents of such
state. Nothing contained in this Agreement will prevent the Lender from bringing
any action, enforcing any award or judgment or exercising any rights against the
Grantor individually, against any security or against any property of the
Grantor within any other county, state or other foreign or domestic
jurisdiction.  The Lender and the Grantor agree that the venue provided above is
the most convenient forum for both the Lender and the Grantor.  The Grantor
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

 

3

--------------------------------------------------------------------------------


 

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

WITNESS / ATTEST:

 

DPAC TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DEVELOPMENT CAPITAL

 

 

VENTURES, LP

 

 

 

 

 

 

 

 

By:

DCC OPERATING, INC.,

 

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name: Donald L. Murfin

 

 

 

Title: Executive Vice President

 

4

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of August in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person(s) upon behalf of which the individual acted, executed the
instrument.

 

 

 

 

Notary Public

 

 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the          day of August in the year 2005 before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the person(s) upon behalf of which the individual acted, executed the
instrument.

 

 

 

 

Notary Public

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A TO RIDER TO SECURITY AGREEMENT - COPYRIGHTS

 

Registered Copyrights

 

Registration No.

 

Title of Work

 

Registration Date

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unregistered Copyrights

 

Title of Work

 

Description

 

Airborne WLn Module Firmware

 

 

 

AirborneDirect/Serial Firmware

 

 

 

AirborneDirect/Ethernet Firmware

 

 

 

Airborne Evaluation Utility Software

 

 

 

Airborne OEM Configuration Tool Software

 

 

 

Airborne Transportation Bridge Firmware

 

 

 

VCOMM Utility Software

 

 

 

 

--------------------------------------------------------------------------------